Exhibit 10.2

December 17, 2009

James S. Quarforth

709 Pine Avenue

Waynesboro, VA 22890

 

Re: Retirement Agreement

Dear Jim:

This letter agreement sets forth the complete terms under which you will retire
as an employee and officer of NTELOS Holdings Corp. and NTELOS Inc.
(collectively, the “Company”).

1. Retirement Date. Your Amended and Restated Employment Agreement dated as of
December 19, 2008 and amended as of January 13, 2009 and attached hereto as
Exhibit A (the “Employment Agreement”) provides for an employment term through
March 31, 2010. However, in connection with the Chief Executive Officer
succession planning process engaged in by the Board of Directors of the Company,
the Company and you have agreed that your resignation as the Chief Executive
Officer, Chairman of the Board and a director of the Company and its
subsidiaries will be effective as of December 17, 2009 and that your retirement
as an employee of the Company will be effective as of December 31, 2009.
Accordingly, your last day of employment with the Company will be December 31,
2009 (your “Retirement Date”). After your Retirement Date, you will no longer be
an employee or officer of the Company or any subsidiary or affiliate of the
Company. You hereby waive any claim for future employment with the Company or
any subsidiary or affiliate of the Company.

2. Payment. As consideration for the General Release described in paragraph 10
of this letter agreement and the other consideration described herein, the
receipt and adequacy of which are hereby acknowledged, the Company will make a
lump-sum payment in cash or cash equivalent to you of One Hundred Sixty Four
Thousand and Seven Hundred Sixty Two Dollars ($164,762), to be paid on July 1,
2010 or, if sooner, within five (5) days of your death, less any applicable
federal, state and local income or employment taxes required to be withheld.
This is a lump sum payment to which you would not otherwise be entitled in the
absence of this letter agreement. (The amount of this lump-sum payment is
subject to downward adjustment if, as provided in paragraph 3(f) below, you
receive a payment after the date hereof related to the 2008 Team Incentive Plan,
as such payment will increase the amount of the regular monthly payments under
the Company’s Executive Supplemental Retirement Plan which regular monthly
payments will commence in July 2010 due to your retirement.)

Nothing in this letter agreement shall be deemed an admission by the Company or
any parent, subsidiary or affiliate of the Company, or by you, of any violation
of any agreement, statute, law, or right or of any wrongdoing of any kind.



--------------------------------------------------------------------------------

3. Employee Benefits. You also will receive the following employee benefits:

(a) Continuation of medical plan coverage. You will continue to participate in
the Company’s medical plan in accordance with the terms provided in such plan
from time to time for participation by Company employees who are hired before
April 1, 1993 and satisfy the plan’s age and service requirements for retiree
coverage.

(b) Continuation of dental, vision, employee assistance program and flexible
spending plan coverage through COBRA for up to 18 months. COBRA administration
is handled by Ceridian. They will mail a package to your home for you to elect
such COBRA coverage.

(c) Continuation of life insurance and accidental death and dismemberment
insurance. You may either (i) continue the current group employee coverage for a
period of up to two years or (ii) convert your current employee coverage to an
individual policy with Reliance Standard. You may contact Renee Yates at BB&T
Barger Insurance to obtain information about these alternatives.

(d) Continuation of executive life insurance. Your executive life insurance
policy in the amount of $906,000 is paid through January 12, 2010. If you desire
to keep this policy in effect beyond this date, you must contact Renee Yates at
BB&T Barger Insurance and make arrangements for future payments.

(e) Continuation of executive disability policy. Your executive disability
policy is paid through March 19, 2010. If you desire to keep this policy in
effect beyond this date, you must contact Renee Yates at BB&T Barger Insurance
and make arrangements for future payments.

(f) 2008 TIP. As described in a separate letter to you dated as of the date
hereof and attached hereto as Exhibit B, any payments related to the 2008 Team
Incentive Plan that you receive after November 30, 2009 shall be included in the
Executive Supplemental Retirement Plan calculation of your “final pay” for the
five-year period ended November 30, 2009 for purposes of determining the amount
of your benefits under such plan.

(g) 2009 TIP. You are eligible to receive payments, if any, resulting from the
Company’s performance with respect to the 2009 Team Incentive Plan based on your
targeted bonus percentage established by the Compensation Committee on March 2,
2009, which will be paid, if at all, within two and one-half months after the
end of 2009.

(h) You will receive benefits under the Company’s Revised Retirement Plan for
Employees of NTELOS Inc. and the Company’s Executive Supplemental Retirement
Plan at a level based on, as of December 31, 2009, the sum of your age and years
of benefit service equaling 85 or more (“Rule of 85”) under such Plans in
accordance with their terms. You also will receive benefits under the Company’s
Savings and Security Plan in accordance with its terms.



--------------------------------------------------------------------------------

(i) Your rights to benefits under the Company’s employee benefit plans in which
you participate will be determined in accordance with the applicable plan
documents, except as otherwise set forth herein.

4. Standard Termination Payments. You will receive payments for earned and
unpaid base salary accrued through your Retirement Date and unreimbursed
business and entertainment expenses incurred through your Retirement Date as
reimbursable under the Company’s normal policies. Payment of these items will be
made consistent with normal check processing schedules but in no event later
than two and a half months after your Retirement Date.

5. Company Stock.

(a) You currently hold Sixty Six Thousand and Sixty Six (66,066) NTELOS Stock
Options granted March 5, 2007 with an exercise price of $18.14 per share (the
“2007 Options”) and Sixty Six Thousand and Sixty Six (66,066) NTELOS Stock
Options granted March 3, 2008 with an exercise price of $21.32 per share (the
“2008 Options”). Thirty Three Thousand and Thirty Three (33,033) of the 2007
Options will be vested on your Retirement Date. Additionally Sixteen Thousand
Five Hundred Sixteen and a Half (16,516.5) of the 2007 Options will continue to
vest through March 5, 2010 as if you had remained an employee of the Company
through such date. Sixteen Thousand Five Hundred Sixteen and a Half
(16,516.5) of the 2008 Options will be vested on your Retirement Date.
Additionally, Sixteen Thousand Five Hundred Sixteen and a Half (16,516.5) of the
2008 Options will continue to vest through March 3, 2010 as if you had remained
an employee of the Company through such date. All other 2007 Options and 2008
Options will be forfeited as of your Retirement Date. You shall have until
July 31, 2010 to exercise all vested 2007 Options and 2008 Options. You
acknowledge that this extension of exercisability will result in the loss of
“incentive stock option” treatment for any of your 2007 Options and 2008 Options
that would otherwise have been eligible for that treatment. Except for the
foregoing, your 2007 Options and 2008 Options will continue pursuant to their
terms.

(b) You currently hold Twenty Thousand One Hundred and Eighty Four
(20,184) shares of NTELOS Restricted Stock. Sixteen Thousand Eight Hundred
Twenty (16,820) shares will be vested on your Retirement Date subject to the
final payout level, if any, under the Company’s 2009 Team Incentive Plan,
contingent upon the achievement of the applicable performance goals, as provided
in the Restricted Stock Award Agreement and approved by the Compensation
Committee on March 2, 2009 (the “2009 TIP Achievement”). The remaining Three
Thousand Three Hundred Sixty Four (3,364) shares of NTELOS Restricted Stock
which will not be vested on your Retirement Date will continue to vest until
March 2, 2010 as if you had remained an employee of the Company through such
date, subject to the 2009 TIP Achievement. If the 2009 TIP Achievement
percentage is zero, then the 20,184 shares of Restricted Stock will be forfeited
as of the date the Compensation Committee determines the 2009 TIP Achievement
percentage.

6. Accord and Satisfaction. By signing this letter agreement, you accept the
retirement and other benefits described herein as a final accord and
satisfaction of all



--------------------------------------------------------------------------------

payments and benefits due you from the Company or any parent, subsidiary or
affiliate relating to your employment, including, without limitation, any
amounts that may be due you under the terms of the Employment Agreement, and you
hereby waive any rights to receive any other payments and benefits from the
Company or any parent, subsidiary or affiliate of the Company other than as
described in this letter agreement, including without limitation, any payments
and benefits to which you may be entitled under such Employment Agreement. You
also acknowledge that you are not entitled to receive any payments or benefits
under any other severance plan, arrangement, program or policy of the Company or
any parent, subsidiary or affiliate of the Company. This letter agreement
constitutes the final and entire agreement between you and the Company on the
subject matter herein, and no other representation, promise, or agreement has
been made to cause you to sign this letter agreement. All other agreements
regarding your employment or the subject matter therein shall be superceded by
this letter agreement except as expressly set forth herein.

7. Non-Competition and Confidential Information. You agree, acknowledge and
affirm that Sections 5 (other than Section 8(i)) through 11 of the Employment
Agreement remain in full force and effect and are not superceded, merged or
otherwise affected by this letter agreement and that you will continue to be
bound by the terms and conditions of Sections 5 (other than Section 8(i))
through 11 of the Employment Agreement. You further agree that the covenants,
prohibitions and restrictions contained in this letter agreement are in addition
to, and not in lieu of, any rights or remedies that the Company may have
available pursuant to the Employment Agreement or the laws of any jurisdiction,
or the common law or equity, and the enforcement or non-enforcement by the
Company of its rights and remedies pursuant to this letter agreement shall not
be construed as a waiver of any other rights or remedies that it may possess.
Any breach by you of this paragraph 7 or of Sections 5 (other than Section 8(i))
through 11 of the Employment Agreement, shall be grounds for termination of any
payments to be made or benefits to be delivered that you would not have been
entitled to receive absent this letter agreement. Additionally, in the event of
any such breach, you agree to repay the Company any benefits that you previously
received that you would not have been entitled to receive absent this letter
agreement.

8. General Release. For and in consideration of the payments and promises set
forth in this letter agreement, and other good and valuable consideration to
which you would not have been otherwise entitled in the absence of this letter
agreement, the sufficiency of which is hereby acknowledged, you hereby release,
acquit, and forever discharge the Company and all affiliates, parents,
subsidiaries, partners, joint venturers, owners, and shareholders, and all of
their officers, directors, employees, representatives, and agents, and all
successors and assigns thereof (each a “Released Party”), from any and all
claims, charges, complaints, demands, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of action, suits, rights,
entitlements, costs, losses, debts, and expenses (including attorneys’ fees and
legal expenses), of any nature whatsoever, known or unknown, which you now have,
had, or may hereafter claim to have had against the Company or any other
Released Party, of any kind or nature whatsoever, arising from any act,
omission, transaction, matter, or event which has occurred or is alleged to have
occurred up to the date you execute this letter agreement.



--------------------------------------------------------------------------------

The claims knowingly and voluntarily released herein include, but are not
limited to, all claims relating in any way to your employment with the Company
or the conclusion of that employment, whether such claims are now known or are
later discovered, such as claims under the Age Discrimination in Employment Act,
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 1981, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Fair Labor Standards Act
or other federal or state wage and hour laws, the Employee Retirement Income
Security Act, claims for breach of contract, infliction of emotional distress,
claims under any other federal or state law pertaining to employment or
employment benefits, and any other claims of any kind based on any contract,
tort, ordinance, regulation, statute, or constitution; provided, however, that
nothing in this Agreement shall be interpreted to release any claims which you
may have for workers compensation benefits. You acknowledge that this letter
agreement may be pled as a complete defense and shall constitute a full and
final bar to any claim based on any act, omission, transaction, matter, or event
which has occurred or is alleged to have occurred up to the date you execute
this letter agreement.

9. Non-Disparagement. You agree not to make any statement or take any action
that criticizes or disparages the Company or its parent, subsidiaries or
affiliates, their employees, officers, directors, representatives and agents,
their management or their practices or that disrupts or impairs their normal
operations, and the Company and its parent, subsidiaries and affiliates agree
not to take any action that criticizes or disparages you, except that nothing in
this letter agreement shall be interpreted to limit either of our rights to
confer with counsel or to provide truthful testimony pursuant to subpoena,
notice of deposition or as otherwise required by law. This provision is in
addition to, and not in lieu of, the substantive protections under applicable
law relating to defamation, libel, slander, interference with contractual or
business relationships, or other statutory, contractual, or tort theories.

10. Receipt and Effective Date. You acknowledge that you have read and
understand this letter agreement, that you have been offered a period of at
least twenty-one (21) days to consider its terms, that you have been advised in
writing to discuss its terms with an attorney before executing it, and that your
execution is purely voluntary. This letter agreement will not become effective
and enforceable until seven (7) days after you execute it. If the end of such
revocation period falls on a Saturday, Sunday or legal holiday in the
Commonwealth of Virginia, the revocation period shall be extended until the next
day that is not a Saturday, Sunday or legal holiday in the Commonwealth of
Virginia. You understand that you have the right to revoke this letter agreement
before that time. If you decide to revoke this letter agreement, you agree to
deliver to the Company (to my attention) a signed notice of revocation on or
before such time. Notwithstanding anything contained herein to the contrary, you
understand and agree that, if you fail to sign the letter agreement on or before
the expiration of twenty-one (21) days of the day you received it, or if you
revoke the letter agreement before the expiration of the revocation period, this
letter agreement shall be canceled and void and neither party shall have any
rights or obligations arising under it, and you will not be entitled to receive
any payments or benefits under this letter agreement not otherwise payable
absent this letter agreement. Notwithstanding any other provision of this letter
agreement, no payments or benefits shall be made hereunder until the expiration
of such revocation period.



--------------------------------------------------------------------------------

11. Severability. The terms, conditions, covenants, restrictions, and other
provisions contained in this letter agreement are separate, severable, and
divisible. If any term, provision, covenant, restriction, or condition of this
letter agreement or part thereof, or the application thereof to any person,
place, or circumstance, shall be held to be invalid, unenforceable, or void, the
remainder of this letter agreement and such term, provision, covenant, or
condition shall remain in full force and effect to the greatest extent
practicable and permissible by law, and any such invalid, unenforceable, or void
term, provision, covenant, or condition shall be deemed, without further action
on the part of the parties hereto, modified, amended, limited, or deleted to the
extent necessary to render the same and the remainder of this letter agreement
valid, enforceable, and lawful.

12. Taxes.

(a) You shall be responsible for any tax consequences of any payments made
pursuant to this letter agreement, except for any applicable taxes that the
Company withholds. You acknowledge and agree that the Company is not undertaking
to advise you with respect to any tax consequences of this letter agreement, and
that you are solely responsible for determining those consequences and
satisfying all of your applicable tax obligations resulting from any payments
described herein.

(b) For purposes of this letter agreement, all rights to payments hereunder
shall be treated as rights to receive a series of separate payments and benefits
to the fullest extent allowed by Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). For purposes of this letter agreement, your
Retirement Date will constitute a “separation from service” within the meaning
of Section 409A of the Code. Because you are a “specified employee” under
Section 409A of the Code, the amounts that you are receive under this letter
agreement that are not otherwise exempt from Section 409A of the Code will not
be paid until after the date which is six (6) months after your Retirement Date
or, if earlier, your date of death. Any remaining amounts shall be paid as
otherwise scheduled in this letter agreement. This letter agreement is intended
to comply with the applicable requirements of Section 409A of the Code and shall
be construed and interpreted in accordance therewith. The Company may at any
time amend or suspend this letter agreement, or any payments to be made
hereunder, as necessary to be in compliance with Section 409A of the Code to
avoid the imposition of any potential taxes, penalties or interest as a result
of failing to comply with Section 409A of the Code. To the extent that you incur
liability for excise taxes, penalties or interest under Section 409A of the Code
because any nonqualified deferred compensation that is payable under this letter
agreement, and that would not be paid absent this letter agreement, fails to
comply with Section 409A of the Code, the Company will make a special
reimbursement payment to you equal to the sum of (i) your liability for the
excise taxes, penalties or interest under Section 409A of the Code and (ii) all
taxes attributable to the special reimbursement payment at the time such taxes,
penalties and interest are required to be remitted to the applicable
authorities.

13. Assignment. Your rights and obligations under this letter agreement are
personal to you and may not be transferred by you by assignment or otherwise.



--------------------------------------------------------------------------------

14. Non-Waiver. Neither any course of dealing nor any failure or neglect of
either party hereto in any instance to exercise any right, power, or privilege
hereunder or under law shall constitute a waiver of that right, power, or
privilege or of the same right, power, or privilege in any other instance. Any
waiver by either party hereto must be contained in a written instrument signed
by the party to be charged with such waiver and, in the case of the Company, by
its Chief Executive Officer.

15. Acknowledgements. You acknowledge that you have read this letter agreement
and understand its terms. You have been provided with a full and fair
opportunity to consult with an attorney of your choosing and to obtain any and
all advice you deem appropriate with respect to this letter agreement. In light
of the foregoing, you are satisfied with the terms of this letter agreement and
agree that its terms are binding upon you.

16. Non-Disclosure. You covenant and agree that you will not disclose the
existence or terms of this letter agreement to any person except (i) licensed
attorney(s) for the purpose of obtaining legal advice, (ii) licensed or
certified accountant(s) for purposes of preparing tax returns or other financial
services, (iii) proceedings to enforce the terms of this letter agreement, or
(iv) as otherwise required by law or court order. However, nothing herein shall
limit your ability to confer with legal counsel, to testify truthfully under
subpoena or court order, or to cooperate with an investigation by a municipal,
state or federal agency for enforcement of laws, and you may disclose the
existence or terms of this letter agreement to your spouse or other immediate
family, including your parents, provided you take reasonable measures to assure
that she or they do not disclose the existence or terms of this letter agreement
to a third party, except as otherwise allowed herein.

17. Previous Agreements. You agree and specifically acknowledge that the Company
and you are entering into this letter agreement for the purpose of amicably
resolving any and all issues relating to your employment with the Company and
its cessation.

18. Governing Law and Interpretation. This letter agreement shall be deemed to
be made in, and in all respects shall be interpreted, construed, and governed by
and in accordance with the laws of the Commonwealth of Virginia, notwithstanding
any choice of law provisions otherwise requiring application of other laws. It
shall be interpreted according to the fair meaning of the terms herein and not
strictly in favor of, or against, either party.

19. Amendments. No amendment or modification of this letter agreement shall be
binding or effective for any purpose unless made in a writing signed by the
party against whom enforcement of such amendment or modification is sought.



--------------------------------------------------------------------------------

Please sign, date, and have Notarized in the space below to accept the terms of
your termination of employment from the Company and return the executed letter
to me for the Company’s files. If you have any questions, please let me know.

 

Sincerely, NTELOS INC. By:  

/s/ James A. Hyde

  Name:   James A. Hyde   Title:   Chief Executive Officer and President

IN WITNESS WHEREOF, the undersigned have signed and executed this Agreement on
the dates set forth below as an expression of their intent to be bound by the
foregoing terms of this Agreement.

 

By:  

/s/ James S. Quarforth

  James S. Quarforth Date: December 17, 2009

Sworn to and subscribed

before me this              day

of             , 2009.

 

 

Notary Public

    [Seal]



--------------------------------------------------------------------------------

EXHIBIT A

AMENDMENT

TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDMENT (“Amendment”) to the Amended and Restated Employment Agreement
(the “Employment Agreement”) dated as of December 18, 2008, by and between
NTELOS Inc., a Virginia corporation, and NTELOS Holdings Corp., a Delaware
corporation (collectively with NTELOS, Inc., the “Company”), and James S.
Quarforth (the “Executive”) is made as of January 13, 2009, by and between the
Company and the Executive (collectively, the “Parties”).

Terms

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound, the Parties hereto promise and agree as follows:

1. Section 2 of the Employment Agreement shall be amended to read in its
entirety as follows:

“The “Employment Term” hereunder shall commence on the date set forth above and
shall continue in full force and effect until March 31, 2010 unless terminated
earlier pursuant to the terms and conditions of this Agreement. The Employment
Term will renew hereunder automatically for successive one-year periods unless
either party gives written notice to the other not less than three (3) months
prior to the end of the Employment Term to be so extended, and under such
circumstances, the Employment Term and this Agreement will terminate by its
terms, and without liability to either party, on March 31, 2010 (or such
subsequent anniversary, as the case may be). Notwithstanding the foregoing, if
the Employment Term has less than 24 months remaining upon the occurrence of a
“Change in Control” (as such term is defined in Section 4(e)(iv)), then the
Employment Term shall be automatically extended so that the Employment Term will
not expire until the date which is 24 months from the date of a Change in
Control, subject to automatic renewal, as described above.”

2. Other than as specifically provided in the Amendment, the Employment
Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their respective representatives, thereunto duly authorized, as of
the date first above written.

{SIGNATURES APPEAR ON THE FOLLOWING PAGE}



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

NTELOS Holdings Corp. By:  

/s/ Michael B. Moneymaker

  Michael B. Moneymaker   Executive Vice President, Chief Financial Officer
NTELOS Inc. By:  

/s/ Michael B. Moneymaker

  Michael B. Moneymaker   Executive Vice President, Chief Financial Officer
Executive By:  

/s/ James S. Quarforth

  James S. Quarforth



--------------------------------------------------------------------------------

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), dated as of
December 18, 2008 between James S. Quarforth (the “Executive”), NTELOS Inc., a
Virginia corporation, and NTELOS Holdings Corp., a Delaware corporation
(“Holdings”) (and collectively with NTELOS, Inc., the “Company”) recites and
provides as follows:

WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continuing employment of its key management
personnel; and

WHEREAS, the Board of Directors of the Company (the “Board”) expects that the
Executive will continue to make substantial contributions to the growth and
prospects of the Company; and

WHEREAS, the Company and the Executive previously entered into an employment
agreement dated as of May 2, 2005 and amended on February 13, 2006; and

WHEREAS, the Company and the Executive now desire to amend and restate such
prior employment agreement; and

WHEREAS, the parties intend this Agreement to supersede the prior employment
agreement and any other prior agreements or undertakings among the parties with
respect to the subject matter contained herein; and

WHEREAS, the Executive will continue to serve the Company in reliance upon the
undertakings of the Company contained herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein, the receipt and sufficiency of which are hereby acknowledged
by each of the parties, NTELOS Inc., Holdings and the Executive agree as
follows:

1. Employment.

(a) Position. On the terms and subject to the conditions set forth herein, the
Company agrees to employ the Executive as Chief Executive Officer and President
throughout the Employment Term (as defined below). At the request of the Board
and without additional compensation, the Executive shall also serve as an
officer and/or director of any or all of the subsidiaries of the Company.

(b) Duties and Responsibilities. The Executive shall have such duties and
responsibilities that are consistent with the Executive’s position as the Board
determines and shall perform such duties and carry out such responsibilities to
the best of the Executive’s ability for the purpose of advancing the business of
the Company and its subsidiaries. Subject to the provisions of Section 1(c)
below, during the Employment



--------------------------------------------------------------------------------

Term the Executive shall devote the Executive’s full business time, skill and
attention to the business of the Company and its subsidiaries, and, except as
specifically approved by the Board, shall not engage in any other business
activity or have any other business affiliation.

(c) Other Activities. Anything in this Agreement to the contrary
notwithstanding, as part of the Executive’s business efforts and duties on
behalf of the Company, the Executive may participate fully in social, charitable
and civic activities, and, if specifically approved by the Board, the Executive
may serve on the boards of directors of other companies, provided that such
activities do not unreasonably interfere with the performance of and do not
involve a conflict of interest with the Executive’s duties or responsibilities
hereunder.

2. Employment Term. The “Employment Term” hereunder shall continue in full force
and effect until January 1, 2010 unless terminated earlier pursuant to the terms
and conditions of this Agreement. The Employment Term will renew hereunder
automatically for successive one-year periods unless either party gives written
notice to the other not less than six (6) months prior to the end of Employment
Term hereof (or any subsequent anniversary, as the case may be) that such party
does not wish the Employment Term to be so extended, and under such
circumstances, the Employment Term and this Agreement will terminate by its
terms, and without liability to either party, on January 1, 2010 (or such
subsequent anniversary, as the case may be). Notwithstanding the foregoing, upon
the occurrence of a “Change in Control” (as such term is defined in
Section 4(e)(iv)), the Employment Term shall be automatically extended so that
the Employment Term will not expire until the date which is 24 months from the
date of a Change in Control, subject to automatic renewal, as described above.

3. Compensation. During the Employment Term, the Company will pay and/or
otherwise provide the Executive with compensation and related benefits as
follows:

(a) Base Salary. The Company agrees to pay the Executive, for services rendered
hereunder, an initial base salary at the annual rate of $517,500 (the “Base
Salary”). Base Salary will be reviewed annually throughout the Employment Term
by the Compensation Committee of the Board. Notwithstanding anything in this
Agreement to the contrary, the Company may reduce the Executive’s Base Salary by
up to 10% during the Employment Term, but only as part of a salary reduction
program pursuant to which the Base Salaries of the Chief Executive Officer, the
President and Chief Operating Officer, all Executive Vice Presidents and all
Senior Vice Presidents are reduced by the same percentage at the same time and
for the same period of time. The Base Salary shall be payable in equal periodic
installments, not less frequently than monthly, less any sums which may be
required to be deducted or withheld under applicable provisions of law. The Base
Salary for any partial year shall be prorated based upon the number of days
elapsed in such year.



--------------------------------------------------------------------------------

(b) Stock-Based Incentive Compensation. The Executive shall be eligible to
participate in the Company’s stock-based incentive compensation plan pursuant to
its terms (“Stock-Based Incentive Payment”).

(c) Supplemental Retirement Plan. During the Employment Term (and thereafter to
the extent expressly provided herein), the Executive shall be entitled to
participate in the NTELOS Inc. Executive Supplemental Retirement Plan according
to the terms thereof, and the Executive’s designation as a participant in such
plan shall not be revoked or rescinded prior to the termination of the
Executive’s employment with the Company.

(d) Team Incentive Plan. The Executive shall be eligible to participate in the
Company’s team incentive plan with an annual incentive target of ninety percent
(90%) of Base Salary (“Incentive Payment”), subject to achievement of such
program’s objectives and final approval of the Board. Notwithstanding the
foregoing or the terms of the team incentive plan, the full Incentive Payment
the Executive is eligible to receive under the team incentive plan based on
objective performance factors must be paid and cannot be reduced or eliminated
as a result of individual performance factors other than as a result of a good
faith determination by the Board. The Incentive Payment, if any, shall be
payable on or before the March 15 immediately following the end of the year in
which the Incentive Payment vests and is no longer subject to a substantial risk
of forfeiture within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (“Code”).

(e) Benefits. During the Employment Term (and thereafter to the extent expressly
provided herein), the Executive shall be entitled to participate in all of the
Company’s employee benefit plans applicable to the Company’s comparable senior
executives according to the terms of those plans. In addition to the foregoing
compensation, the Company agrees that during the Employment Term it shall
provide to the Executive a monthly automobile allowance pursuant to Company
policy payable in equal periodic installments, not less frequently than monthly,
less any sums which may be required to be deducted or withheld under applicable
provisions of law.

(f) Vacation. The Executive shall be entitled to a minimum of five weeks of
vacation annually, during which time the Executive shall receive compensation in
accordance with the terms of this Agreement.

(g) Term Life Insurance. During the Employment Term, and in addition to any
other benefits to which Executive shall be entitled, the Company agrees to pay
the premiums on a term life insurance contract covering the Executive that pays
a death benefit of at least $906,000. The Company in its discretion shall select
the term life insurance contract on which it will pay the premiums; but, the
Executive shall be the owner of such contract and will be or will designate the
beneficiary of such contract. The Company (i) will include and report such
premium payments in the Executive’s taxable income to the extent required under
applicable law and (ii) also will pay to the Executive an additional payment in
an amount such that after payment by the Executive of all taxes



--------------------------------------------------------------------------------

imposed on the additional payment, the Executive retains an amount of the
additional payment equal to the taxes imposed upon the Executive with respect to
the Company’s payment of the premiums on the term life insurance contract. The
amount of the additional payment shall be determined based on the Executive’s
likely effective rates of federal, state and local income taxation for the
calendar year in which the additional payment is to be made, net of the likely
reduction in federal income taxes that is obtained from any deduction of state
and local taxes. Such premium payments and additional payments for taxes shall
be paid on or before March 15 immediately following the year for which the term
life insurance contract was in place. Executive agrees, for purposes of
calculating the amount of the additional payment, to provide the Company such
information as the Company may reasonably request to determine the amount of the
additional payment and to cooperate with the Company in good faith in order to
effectively make such determination. The Company shall hold all such information
secret and confidential and shall not, without the prior written consent of the
Executive or as otherwise may be required by law or legal process, communicate
or divulge such information to anyone other than the Company and those in need
of such information for purposes of determining the amount of the additional
payment. Notwithstanding any other provision of this Agreement, in the event the
term life insurance contract described herein extends beyond the termination of
Executive’s employment with the Company, the Executive, and not the Company,
shall be obligated to pay the premiums on such term life insurance contract
accruing after the Executive’s termination of employment with the Company.

4. Termination of Employment.

(a) By the Company For Cause. The Company may terminate the Executive’s
employment under this Agreement at any time for Cause (as defined in
Section 4(e)) and shall provide written notice of termination to the Executive
(which notice shall specify in reasonable detail the basis upon which such
termination is made). Notwithstanding the foregoing, in no event, shall any
termination of employment be deemed for Cause unless the Executive’s employment
is terminated within 180 days of when the Company learns of the act or conduct
that constitutes Cause and the Chief Executive Officer of the Company or the
Board of Directors concludes that the situation warrants a determination that
the Executive’s employment terminated for Cause. In the event the Executive’s
employment is terminated for Cause, all provisions of this Agreement (other than
Sections 5 through 15 hereof) and the Employment Term shall be terminated;
provided, however, that such termination shall not divest the Executive of any
previously vested benefit or right unless the terms of such vested benefit or
right specifically require such divestiture where the Executive’s employment is
terminated for Cause. In addition, the Executive shall be entitled to payment of
the Executive’s earned and unpaid Base Salary to the date of termination payable
as set forth above. The Executive also shall be entitled to unreimbursed
business and entertainment expenses in accordance with the Company’s policy
(payable within 30 days of the date of termination), and unreimbursed medical,
dental and other employee benefit expenses incurred in accordance with the
Company’s employee benefit plans (the payments and benefits described in this
subsection (a) herein after referred to as the “Standard Termination Payments”).



--------------------------------------------------------------------------------

(b) Upon Death or Disability. If the Executive dies, all provisions of Section 3
of this Agreement (other than rights or benefits arising as a result of such
death) and the Employment Term shall be automatically terminated; provided,
however, that an amount equal to the earned and unpaid Incentive Payments to the
date of death and the Standard Termination Payments shall be paid to the
Executive’s surviving spouse or, if none, the Executive’s estate (as set forth
above), and the death benefits under the Company’s employee benefit plans shall
be paid to the Executive’s beneficiary or beneficiaries as properly designated
in writing by the Executive. If the Executive is unable to perform the essential
functions of the Executive’s job under this Agreement, with or without
reasonable accommodation, by reason of physical or mental disability or
incapacity (“Disability”) and such disability or incapacity shall have continued
for any period aggregating six months within any 12 consecutive months, the
Company may terminate this Agreement and the Employment Term at any time
thereafter. In such event, the Executive shall be entitled to receive the
Executive’s normal compensation hereunder during said time of disability or
incapacity, and shall thereafter be entitled to receive the “Disability
Incentive Payment” (as described in the penultimate sentence of this subsection
(b)) and the Standard Termination Payments (as set forth above). The portion of
the payment representing the Disability Incentive Payment shall be paid in a
lump sum determined on a net present value basis, using a reasonable discount
rate determined by the Board. The Disability Incentive Payment shall be equal to
the target Incentive Payment that the Executive would have been eligible to
receive for the year in which the Employment Term is terminated multiplied by a
fraction, the numerator of which is the number of days in such year before and
including the day of termination of the Employment Term and the denominator of
which is the total number of days in such year. Subject to Section 19 below, the
Disability Incentive Payment shall be payable in a lump sum on the 60th day
after termination of the Executive’s employment.

(c) By the Company Without Cause.

(i) The Company may terminate the Executive’s employment under this Agreement at
any time without Cause (for purposes of clarity, it is acknowledged that
expiration of the Employment Term (including notice of non-renewal) shall not be
considered a termination without Cause), and other than by reason of the
Executive’s death or disability. The Company shall provide written notice of
termination to the Executive, which notice shall specify the effective date of
such termination and that the termination is without Cause (the “Termination
Date”). If the Termination Date is later than the date of the notice, then from
the date of the notice through the Termination Date, the Executive shall
continue to perform the normal duties of the Executive’s employment hereunder,
and shall be entitled to receive when due all compensation and benefits
applicable to the Executive hereunder. Thereafter, conditioned upon the
Executive executing and not revoking a general release in favor of the Company,
the Board and their affiliates, in a form mutually acceptable to both parties
hereto, before the 60th day after termination of the Executive’s employment, the
Company shall pay the Executive the amounts set forth in this subsection (c).
Under such circumstances, subject to Section 19 below, the Company shall pay the
Executive an amount equal to fifty percent (50%) of the



--------------------------------------------------------------------------------

Executive’s Base Salary for a period of twenty-four (24) months (the
“Termination Period”), in such periodic installments as were being paid
immediately prior to the Termination Date, with a lump sum payment on the 60th
day after termination of the Executive’s employment equal to the payments the
Executive would have received had the payments commenced immediately following
termination of the Executive’s employment and subsequent installments in equal
periodic installments thereafter, not less frequently than monthly, less any
sums which may be required to be deducted or withheld under applicable
provisions of law.

(ii) Subject to Section 19 below, the Company shall pay the Executive a lump sum
on the 60th day after termination of the Executive’s employment, determined on a
net present value basis, using a reasonable discount rate determined by the
Board, equal to the full target Incentive Payment for the year that includes the
Termination Date multiplied by a fraction, the numerator of which is the number
of months in the Termination Period and the denominator of which is 12.

(iii) The Company shall also be obligated to pay to the Executive the Standard
Termination Payments (as set forth above).

(iv) During the Termination Period, the Executive and the Executive’s dependents
will be entitled to continued participation in the “employee welfare benefit
plans” (as defined in Section 3(1) of the Employee Retirement Income Security
Act of 1974) in which the Executive and the Executive’s dependents participated
on the Executive’s Termination Date with respect to any such plans for which
such continued participation is allowed pursuant to applicable law and the terms
of the plan. In lieu of coverage for which such continued participation is not
allowed, subject to Section 19 below, the Executive will be reimbursed, on a net
after-tax basis, no less frequently than monthly, for the cost of individual
insurance coverage for the Executive and the Executive’s dependents under a
policy or policies that provide benefits (other than disability coverage) not
less favorable than the benefits (other than disability coverage) provided under
such employee welfare benefit plans. Notwithstanding the foregoing, the coverage
or reimbursements for coverage provided under this subsection (iv) shall cease
if the Executive and/or the Executive’s dependents become covered under an
employee welfare benefit plan of another employer of the Executive that provides
the same or similar type of benefits.

(v) In addition, Executive and the Executive’s dependents will be entitled to
receive from the Company, and the Company shall provide to the Executive and the
Executive’s dependents, medical benefits not less favorable than and on the same
terms and for the same periods as those provided under the Company’s
Postretirement Medical And Life Insurance Benefits Plan, as in effect on the
date hereof or the Termination Date, whichever is more favorable to the
Executive, regardless of whether the Executive or the Executive’s dependents are
otherwise eligible to participate in such plan. The Company, if it chooses, may
provide such medical coverage under such Postretirement Medical and Life
Insurance Benefits Plan, if the Executive otherwise is eligible thereunder, or
in lieu of medical coverage under such plan, subject to Section 19 below, the
Company may pay for



--------------------------------------------------------------------------------

or may procure, no less frequently than monthly, individual insurance coverage
for the Executive and the Executive’s dependents under a policy or policies that
provide medical benefits and terms not less favorable than the medical benefits
and terms provided under such Post Retirement Medical And Life Insurance
Benefits Plan, as in effect on the date hereof or the Termination Date,
whichever is more favorable to the Executive.

(d) By the Executive. The Executive may terminate the Executive’s employment,
and any further obligations which the Executive may have to perform services on
behalf of the Company hereunder at any time after the date hereof; by sending
written notice of termination to the Company not less than sixty (60) days prior
to the effective date of such termination. During such sixty (60) day period,
the Executive shall continue to perform the normal duties of the Executive’s
employment hereunder, and shall be entitled to receive when due all compensation
and benefits applicable to the Executive hereunder. Except as provided below, if
the Executive shall elect to terminate the Executive’s employment hereunder
(other than as a result of the Executive’s death or disability), then the
Executive shall remain vested in all vested benefits provided for hereunder or
under any benefit plan of the Company in which the Executive is a participant
and shall be entitled to receive the Standard Termination Payments (as set forth
above), but the Company shall have no further obligation to make payments or
provide benefits to the Executive under Section 3 hereof. Anything in this
Agreement to the contrary notwithstanding, the termination of the Executive’s
employment by the Executive for Good Reason (as defined in Section 4(e)), shall
be deemed to be a termination of the Executive’s employment without Cause by the
Company for purposes of this Agreement, and the Executive shall be entitled to
the payments and benefits set forth in Section 4(c) above, subject to the
Executive executing and not revoking a general release in favor of the Company,
the Board and their affiliates, in a form mutually acceptable to both parties
hereto, before the 60th day after the termination of Executive’s employment.
Notwithstanding the foregoing, in no event shall any termination of employment
by the Executive be deemed for Good Reason unless the Executive terminates
employment within 180 days of when the Executive learns of the act or conduct
that constitutes Good Reason.

(e) Definitions. For purposes of this Agreement, the following definitions will
apply:

(i) Cause. The term “Cause” means: (i) gross or willful misconduct; (ii) willful
and repeated failure to comply with the lawful directives of the Board or any
supervisory personnel; (iii) any criminal act or act of dishonesty or willful
misconduct that has a material adverse impact on the property, operations,
business or reputation of the Company or its subsidiaries or any act of fraud,
dishonesty or misappropriation involving the Company or its subsidiaries;
(iv) any conviction or plea of guilty or nolo contendere to a felony or a crime
involving dishonesty; (v) the material breach of the terms of any
confidentiality, non-competition, non-solicitation or employment agreement the
employee has with the Company or its subsidiaries; (vi) acts of malfeasance or
negligence in a matter of material importance to the Company or its
subsidiaries; (vii) the material failure to perform the duties and
responsibilities of employee’s position after written notice and a reasonable
opportunity to cure (not to exceed



--------------------------------------------------------------------------------

45 days); (viii) grossly negligent conduct; or (ix) activities materially
damaging to the property, operations, business or reputation of the Company or
its subsidiaries (it being understood that conduct or activities pursuant to
employee’s exercise of good faith business judgment shall not be in violation of
this Section 4(e)(i)). For purposes of this Agreement, Executive will also be
deemed to be terminated for “Cause” if, in connection with the sale, transfer,
conveyance or other disposition of all or substantially all of the assets
(whether by asset sale, stock sale, merger, combination or otherwise) of one or
more of the Company’s Material Lines of Business (a “Material Line of Business
Sale”), (i) one or more of the purchasers in such Material Line of Business Sale
offers employment (the “Employment Offer”) to Executive which Employment Offer
would not permit Executive to terminate employment pursuant to clauses (i),
(ii), (iii), (iv) or (v) of the definition of Good Reason contained herein,
(ii) Executive declines such Employment Offer, and (iii) the Company terminates
Executive’s employment within six (6) months of the consummation of the Material
Line of Business Sale.

(ii) Good Reason. “Good Reason” means, after written notice by the Executive to
the Board, and a reasonable opportunity for the Company to cure (not to exceed
45 days), that (i) the Executive’s Base Salary is not paid or is reduced by more
than 10 percent in the aggregate or other than as part of a salary reduction
program pursuant to which the Base Salaries of the Chief Executive Officer, all
Executive Vice Presidents and all Senior Vice Presidents are reduced by the same
percentage at the same time and for the same period of time, (ii) the
Executive’s target Incentive Payment is reduced, (iii) the Executive’s job
duties and responsibilities as Chief Executive Officer are diminished; provided,
however, that the Executive’s termination, for any or no reason, either from the
position of Chairman of the Board or from the position of President shall not be
considered “Good Reason” hereunder (additionally, a reduction in the size of the
Company as a result of a Sale of a Material Line of Business shall not alone
constitute a diminution in the Executive’s job duties and responsibilities and
any diminution in the Executive’s job duties and responsibilities after notice
of non-renewal of the Employment Term is given by either party shall not be
considered “Good Reason” hereunder), (iv) the Executive is required to relocate
to a facility more than 50 miles from Waynesboro, Virginia, (v) the Executive is
not provided benefits (e.g., health insurance) that are comparable in all
material respects to those previously provided to the Executive, (vi) the
Executive is directed by the Board or an officer of the Company or an affiliate
(or the Company’s successor or an affiliate thereof) to engage in conduct that
Company counsel, or mutually agreed upon counsel if requested by the Executive,
has advised is likely to be illegal and that such counsel states with
specificity why such direction is likely to be illegal (including a proposal for
modification of such direction which in counsel’s opinion would not be likely to
be illegal), or (vii) the Executive is directed by the Board or an officer of
the Company or an affiliate (or the Company’s successor or an affiliate thereof)
to refrain from acting and Company counsel, or mutually agreed upon counsel if
requested by the Executive, has advised that such failure to act is likely to be
illegal and that such counsel states with specificity why such direction is
likely to be illegal (including a proposal for modification of such direction
which in counsel’s opinion would not be likely to be illegal). If the Executive
is directed to engage in conduct that he reasonably believes is likely to be
illegal or to refrain from acting and the Executive reasonably believes that
such failure to act is likely to be illegal, the



--------------------------------------------------------------------------------

Executive can express such reservations to the Board or directing officer, and
the Company shall, at its expense, engage Company counsel, or mutually agreed
upon counsel if requested by the Executive, to advise as to whether such conduct
or failure to act is likely to be illegal. Subject to the last sentence of
Section 4(d) hereof, if any of the events occur that would entitle the Executive
to terminate the Executive’s employment for Good Reason hereunder and the
Executive does not exercise such right to terminate the Executive’s employment,
any such failure shall not operate to waive the Executive’s right to terminate
the Executive’s employment for that or any subsequent action or actions, whether
similar or dissimilar, that would constitute Good Reason. For purposes of
clarity, it is acknowledged that expiration of the Employment Term (including
notice of non-renewal) shall not be considered “Good Reason” hereunder.

(iii) Material Line of Business. “Material Line of Business” means any line or
lines of business or service or group of services which represent(s) in the
aggregate either 25% or more of the Company’s consolidated revenues or 25% or
more of the Company’s consolidated EBITDA (earnings before interest, taxes,
depreciation and amortization) for the twelve month period ended on the last day
of the most recently ended fiscal quarter for the Company.

(iv) Change in Control. “Change in Control” means any of the following described
in clauses (I) through (V) below, provided that a “Change in Control” shall not
mean any event listed in clauses (I) through (V) that occurs directly or
indirectly as a result of or in connection with Quadrangle Capital Partners LP,
a Delaware limited partnership, Quadrangle Select Partners LP, a Delaware
limited partnership, Quadrangle Capital Partners – A LP, a Delaware limited
partnership, and Quadrangle NTELOS Holdings II LP, a Delaware limited
partnership (collectively the “Quadrangle Entities”) and/or their Affiliates,
related funds and co-investors becoming the owner or “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Holdings representing more than fifty-one percent (51%) of the
combined voting power of the then outstanding securities, or the shareholders of
Holdings approve a merger, consolidation or reorganization of Holdings with any
other company and such merger, consolidation or reorganization is consummated,
and after such merger, consolidation or reorganization any of the Quadrangle
Entities or their respective Affiliates, related funds and co-investors acquire
more than fifty-one percent (51%) of the combined voting power of Holdings’ then
outstanding securities:

(I) any Person is or becomes the owner or “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of Holdings
representing more than fifty-one percent (51%) of the combined voting power of
the then outstanding securities;

(II) consummation of a merger, consolidation or reorganization of Holdings with
any other company, or a sale of all or substantially all the assets of Holdings
(a “Transaction”), other than (i) a Transaction that would result in the voting
securities of Holdings outstanding immediately prior thereto continuing to
represent either



--------------------------------------------------------------------------------

directly or indirectly more than fifty-one percent (51%) of the combined voting
power of the then outstanding securities of Holdings or such surviving or
purchasing entity;

(III) the shareholders of Holdings approve a plan of complete liquidation of
Holdings and such liquidation is consummated; or

(IV) a sale, transfer, conveyance or other disposition (whether by asset sale,
stock sale, merger, combination or otherwise) (a “Sale”) of a Material Line of
Business (other than any such sale to the Quadrangle Entities or their
Affiliates, related funds and co-investors), except that with respect to this
clause (IV) there shall only be a Change in Control with respect to the
Executive who is employed at such time in such Material Line of Business
(whether full or part-time), and the Executive does not receive an offer for
“comparable employment” with the purchaser and the Executive’s employment is
terminated by Holdings or any Affiliate of Holdings no later than six (6) months
after the consummation of the Sale of the Material Line of Business. For these
purposes, “comparable employment” means that (i) the Executive’s base salary and
target incentive payments are not reduced in the aggregate, (ii) the Executive’s
job duties and responsibilities are not diminished (but a reduction in size of
Holdings as the result of a Sale of a Material Line of Business, or the fact
that the purchaser is smaller than Holdings, shall not alone constitute a
diminution in the Executive’s job duties and responsibilities), (iii) the
Executive is not required to relocate to a facility more than fifty (50) miles
from the Executive’s principal place of employment at the time of the Sale and
(iv) the Executive is provided benefits that are comparable in the aggregate to
those provided to the Executive immediately prior to the Sale; or

V. During any period of twelve (12) consecutive months commencing on
February 13, 2006, (i) the individuals who constituted the Board of Directors of
Holdings on February 13, 2006, and (ii) any new director who either (A) was
elected by the Board of Directors of Holdings or nominated for election by
Holdings’ stockholders and whose election or nomination was approved by a vote
of more than fifty percent (50%) of the directors then still in office who
either were directors on February 13, 2006, or whose election or nomination for
election was previously so approved or (B) was appointed to the Board of
Directors of Holdings pursuant to the designation of Quadrangle Entities, cease
for any reason to constitute a majority of the Board.

For purposes of the foregoing, “Person” means an individual, corporation,
limited liability company, partnership, association, trust or other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.



--------------------------------------------------------------------------------

For purposes of the foregoing, “Affiliate” of any specified Person means any
other Person directly or indirectly controlling or controlled by or under direct
or indirect common control with such specified Person.

5. Confidential Information. The Executive understands and acknowledges that
during the Executive’s employment with the Company, the Executive has been and
will be making use of, acquiring or adding to the Company’s Confidential
Information (as defined below). In order to protect the Confidential
Information, the Executive will not, during the Executive’s employment with the
Company or at any time thereafter, in any way utilize any of the Confidential
Information except in connection with the Executive’s employment by the Company.
The Executive will not at any time use any Confidential Information for the
Executive’s own benefit or the benefit of any person except the Company. At the
end of the Executive’s employment with the Company, the Executive will surrender
and return to the Company any and all Confidential Information in the
Executive’s possession or control, as well as any other Company property that is
in the Executive’s possession or control. The Executive acknowledges and agrees
that any breach of this Section 5 would be a material breach of this Agreement.
The term “Confidential Information” shall mean any information that is
confidential and proprietary to the Company, including but not limited to the
following general categories:

(i) trade secrets;

(ii) lists and other information about current and prospective customers;

(iii) plans or strategies for sales, marketing, business development, or system
build-out;

(iv) sales and account records;

(v) prices or pricing strategy or information;

(vi) current and proposed advertising and promotional programs;

(vii) engineering and technical data;

(viii) the Company’s methods, systems, techniques, procedures, designs,
formulae, inventions and know-how; personnel information;

(ix) legal advice and strategies; and

(x) other information of a similar nature not known or made available to the
public or the Company’s Competitors (as defined in Section 8).



--------------------------------------------------------------------------------

Confidential Information includes any such information that the Executive may
prepare or create during the Executive’s employment with the Company, as well as
such information that has been or may be created or prepared by others. This
promise of confidentiality is in addition to any common law or statutory rights
of the Company to prevent disclosure of its Trade Secrets and/or Confidential
Information.

6. Return of Documents. All writings, records and other documents and things
containing any Confidential Information in the Executive’s custody or possession
shall be the exclusive property of the Company, shall not be copied and/or
removed from the premises of the Company, except in pursuit of the business of
the Company, and shall be delivered to the Company, without retaining any
copies, upon the termination of the Executive’s employment or at any time as
requested by the Company.

7. Reaffirm Obligations. Upon termination of the Executive’s employment with the
Company, the Executive shall, if requested by the Company, reaffirm in writing
Employee’s recognition of the importance of maintaining the confidentiality of
the Company’s proprietary information and trade secrets and reaffirm all of the
obligations set forth in Section 5 of this Agreement.

8. Non-Compete; Non-Solicitation. The Executive agrees that:

(a) while the Executive is employed by the Company, the Executive will not,
directly or indirectly, compete with the business conducted by the Company, and
the Executive will not, directly or indirectly, provide any services to a
Competitor.

(b) For a period of 24 months after the Executive’s employment with the Company
ends for any reason (the “Non-Competition Period”), the Executive will not
compete with the Company by performing or causing to be performed the same or
similar types of duties or services that the Executive performed for the Company
for a Competitor of the Company in any capacity whatsoever, directly or
indirectly, within any city or county of the continental United States in which,
at the time the Executive’s employment with the Company ends, the Company
provides services or products, offers to provide services or products, or has
documented plans to provide or offer to provide services or products within the
Non-Competition Period provided that the Executive has knowledge of those plans
at the time the Executive’s employment with the Company ends (the “Service
Area”). Additionally, the Executive agrees that during the Non-Competition
Period, the Executive will not, directly or indirectly, sell, attempt to sell,
provide or attempt to provide, any wireless or wireline telecommunication
services, including but not limited to internet services, to any person or
entity who was a customer or an actively sought prospective customer of the
Company, at any time during the Executive’s employment with the Company. The
restrictions set forth above shall immediately terminate and shall be of no
further force or effect in the event of a default by the Company in the payment
of any consideration, if any, to which the Executive is entitled under
Section 8(i) below, which default is not cured within thirty (30) days after
written notice thereof. The Executive acknowledges and agrees that because of
the nature of the Company’s business, the nature



--------------------------------------------------------------------------------

of the Executive’s job responsibilities, and the nature of the Confidential
Information and Trade Secrets of the Company which the Company will give the
Executive access to, any breach of this provision by the Executive would result
in the inevitable disclosure of the Company’s Trade Secrets and Confidential
Information to its direct competitors.

(c) While the Executive is employed by the Company and during the
Non-Competition Period, the Executive will not, directly or indirectly, solicit
or encourage any employee of the Company to terminate employment with the
Company; hire, or cause to be hired, for any employment by a Competitor, any
person who within the preceding 12 month period has been employed by the
Company, or assist any other person, firm, or corporation to do any of the acts
described in this subsection (c).

(d) The Executive acknowledges and agrees that the Company has a legitimate
business interest in preventing him from engaging in activities competitive with
it as described in this Section 8 and that any breach of this Section 8 would
constitute a material breach of this Section 8 and this Agreement.

(e) The Company may notify anyone employing the Executive or evidencing an
intention to employ the Executive during the Non-Competition Period as to the
existence and provisions of this Agreement and may provide such person or
organization a copy of this Agreement. The Executive agrees that the Executive
will provide the Company the identity of any employer the Executive plans to go
to work for during the Non-Competition Period along with the Executive’s
anticipated job title, anticipated job duties with any such employer, and
anticipated start date. The Company will analyze the proposed employment and
make a determination as to whether it would violate this Section 8. If the
Company determines that the proposed employment would not pose an unacceptable
threat to the Company’s interests, the Company will notify the Executive in
writing that it does not object to the employment. The Executive further agrees
to provide a copy of this Agreement to anyone who employs the Executive during
the Non-Competition Period.

(f) The Executive acknowledges and agrees that this Section 8 is intended to
limit the Executive’s right to compete only to the extent necessary to protect
the Company’s legitimate business interest. The Executive acknowledges and
agrees that the Executive will be reasonably able to earn a livelihood without
violating the terms of this Section 8. If any of the provisions of this
Section 8 should ever be deemed to exceed the time, geographic area, or activity
limitations permitted by applicable law, the Executive agrees that such
provisions may be reformed to the maximum time, geographic area and activity
limitations permitted by applicable law, and the Executive authorizes a court or
other trier of fact having jurisdiction to so reform such provisions. In the
event the Executive breaches any of the restrictions or provisions set forth in
this Section 8, the Executive waives and forfeits any and all rights to any
further benefits under this Agreement, including but not limited to the
consideration set forth in subsection (i) below as well as any additional
payments, compensation, benefits or severance pay he may otherwise be entitled
to receive under this Agreement. Additionally, in the event the Executive
breaches any of the restrictions or provisions set forth in this Section 8, the



--------------------------------------------------------------------------------

Executive agrees to repay the Company for any of the consideration set forth in
subsection (i) below that the Executive received prior to the breach as well as
any additional payments, compensation, benefits or severance pay the Executive
might otherwise have previously received under Section 4(c) of this Agreement.

(g) For purposes of this Section 8, the following definitions will apply:

(i) “Directly or indirectly” as used in this Agreement includes an interest in
or participation in a business as an individual, partner, shareholder, owner,
director, officer, principal, agent, employee, consultant, trustee, lender of
money, or in any other capacity or relation whatsoever. The term includes
actions taken on behalf of the Executive or on behalf of any other person.
“Directly or indirectly” does not include the ownership of less than 5% of the
outstanding shares of any corporation, if such shares are publicly traded in the
over-the-counter market or listed on a national securities exchange.

(ii) “Competitor” as used in this Agreement means any person, firm, association,
partnership, corporation or other entity that competes or attempts to compete
with the Company by providing or offering to provide wireless or wireline
telecommunication services, including but not limited to internet services,
within any city or county in which the Company provides or offers those services
or products.

(h) Notwithstanding any other provision of this Section 8, the Executive will
not be considered to have violated any prohibition against competing with the
Company for engaging in any of the following activities: (1) being employed or
retained by (i) any parent, subsidiary or affiliate organization of any
Competitor where that parent, subsidiary or affiliate organization does not
itself, and the Executive’s employment will not cause the Executive to, compete
or attempt to compete with the Company by providing or offering to provide
wireless or wireline telecommunications services, including but not limited to
internet services, within the Service Area or (ii) any Competitor, directly or
indirectly, so long as Executive’s employment or service does not relate to
working principally within the Service Area or activities that would benefit the
Competitor principally within the Service Area; or (2) working or providing
services within the Service Area so long as the Executive’s employment or
service does not relate to the type of services provided or offered by the
Company within that Service Area or to services for which the Company has
documented plans to provide, offer or supply within that Service Area at the
time of Executive’s termination of employment; or (3) selling or attempting to
sell wireless or wireline telecommunications services, including but not limited
to internet services, so long as the services or products, which the Executive
is selling or attempting to sell to a customer, do not relate to the type of
services or products provided or offered by the Company to such customer or for
which the Company has documented plans to provide, offer or supply to such
customer at the time of Executive’s termination of employment; provided,
however, that the Executive is nevertheless prohibited from: (i) selling,
attempting to sell, and providing or attempting to provide, to any person who
was a customer, or who was actively sought as a customer, of the Company at the
time of Executive’s termination of employment any wireless or wireline
telecommunications services, including but not limited to internet services,
that are the type of services or



--------------------------------------------------------------------------------

products that the Company sold, attempted to sell or provided or attempted to
provide to such customer as described in (b) above and (ii) soliciting or
encouraging any employee of the Company to terminate employment or taking any
other of the prohibited actions as described in (c) above.

(i) In consideration of the Executive’s undertakings set forth in this Section 8
with respect to periods after termination of employment, but only in the event
that the Executive is entitled to the benefits and payments under Section 4(c)
above, subject to Section 19 below, the Company will pay the Executive an amount
equal to fifty percent (50%) of his Base Salary during the Non-Competition
Period, in such periodic installments, not less frequently than monthly, as his
Base Salary was being paid immediately prior to termination of employment, with
a lump sum payment on the 60th day after termination of the Executive’s
employment equal to the payments the Executive would have received had the
payments commenced immediately following termination of the Executive’s
employment and subsequent installments in equal periodic installments
thereafter, not less frequently than monthly, less any sums which may be
required to be deducted or withheld under applicable provisions of law. In the
event the Executive is not entitled to the benefits and payments under
Section 4(c) above, the Company will not pay Executive any of the consideration
set forth in this Section 8(i).

(j) In the event the Executive breaches any of the restrictions or provisions
set forth in this Section 8, the Executive waives and forfeits any and all
rights to any further payments under subsection (i) or otherwise under this
Agreement. This waiver and forfeiture shall be effective even in the event a
court refuses to enforce the restrictions set forth in this Section 8.

9. Representations. The Executive represents and warrants to the Company that
the execution, delivery and performance of this Agreement by the Executive does
not conflict with, or result in the breach by the Executive or violation by the
Executive of, any other agreement to which the Executive is a party or by which
the Executive is bound. The Executive hereby agrees to indemnify the Company,
its officers, directors and shareholders and hold them harmless from and against
any liability (including, without limitation, reasonable attorneys’ fees and
expenses) which they may at any time suffer or incur arising out of or relating
to any breach of an agreement, representation or warranty made by the Executive
herein. The Company represents and warrants that this Agreement and the
transactions contemplated hereby have been duly authorized by the Company by all
necessary corporate and shareholder action, and that the execution, delivery and
performance of this Agreement by the Company does not conflict with, or result
in the breach or violation by the Company of, its Certificate of Incorporation,
Articles of Incorporation or Bylaws or any other agreement to which the Company
is a party or by which it is bound. The Company hereby agrees to indemnify the
Executive and hold the Executive harmless from and against any liability
(including, without limitation, reasonable attorneys’ fees and expenses) which
the Executive may at any time suffer or incur arising out of or relating to any
breach of an agreement, representation or warranty made by the Company herein.
Any payments to be made hereunder by one party to the other shall be made as
soon as administratively practicable (and within sixty (60) days) after the
final settlement or resolution of the claim or dispute for which the payments
are required.



--------------------------------------------------------------------------------

10. Remedies. The parties hereto agree that the Company would suffer irreparable
harm from a breach by the Executive of any of the covenants or agreements
contained herein. Therefore, in the event of the actual or threatened breach by
the Executive of any of the provisions of this Agreement, the Company may, in
addition and supplementary to other rights and remedies existing in its favor,
apply to any court of law or equity of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce or prevent any
violation of the provisions hereof. The Executive agrees that if a lawsuit or
other proceeding is brought to enforce the terms of this Agreement or determine
the validity of its terms and the Company prevails, the Company will be entitled
to recover from the Executive its reasonable attorneys’ fees and court costs.
The Executive agrees that these provisions are reasonable.

11. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company and its affiliates and their successors and assigns,
and shall be binding upon and inure to the benefit of the Executive and the
Executive’s legal representatives and assigns, provided that in no event shall
the Executive’s obligations to perform services for the Company and its
affiliates be delegated or transferred by the Executive. The Company may assign
or transfer its rights hereunder to a successor corporation in the event of a
merger, consolidation or transfer or sale of all or substantially all of the
assets of the Company or of the Company’s business (provided, however, that no
such assignment or transfer shall have the effect of relieving the Company of
any liability to the Executive hereunder or under any other agreement or
document contemplated herein), but only if such assignment or transfer does not
result in employment terms, conditions, duties or responsibilities which are or
may be materially different than the terms, conditions, duties or
responsibilities of the Executive hereunder. If the Company assigns or transfers
its rights under this Agreement to a successor corporation, the Executive’s
obligations under Section 8 of this Agreement will be construed and enforceable
with respect to the business and geographic scope of the Company only and will
not be construed or enforceable with respect to the business and geographic
scope of any successor corporation to which the Company’s rights may be assigned
or transferred to the extent such business or geographic scope is greater than
that of the Company at the time of such assignment or transfer. The Executive
may not transfer or assign the Executive’s rights and obligations under this
Agreement.

12. Modification or Waiver. No amendment, modification, waiver, termination or
cancellation of this Agreement shall be binding or effective for any purpose
unless it is made in a writing signed by the party against whom enforcement of
such amendment, modification, waiver, termination or cancellation is sought. No
course of dealing between or among the parties to this Agreement shall be deemed
to affect or to modify, amend or discharge any provision or term of this
Agreement. No delay on the part of the Company or the Executive in the exercise
of any of their respective rights or remedies shall operate as a waiver thereof,
and no single or partial exercise by the Company or the Executive of any such
right or remedy shall preclude other or further exercises thereof. A waiver of a
right or remedy on any one occasion shall not be construed as a bar to or waiver
of any such right or remedy on any other occasion.



--------------------------------------------------------------------------------

13. Governing Law; Jurisdiction. This Agreement and all rights, remedies and
obligations hereunder, including, but not limited to, matters of construction,
validity and performance shall be governed by the laws of the Commonwealth of
Virginia without regard to its conflict of laws principles or rules. To the full
extent lawful, each of the Company and the Executive hereby consents irrevocably
to personal jurisdiction, service and venue in connection with any claim or
controversy arising out of this Agreement in the courts of the Commonwealth of
Virginia located in Waynesboro, Virginia, and in the federal courts in the
Western District of Virginia.

14. Excise Taxes.

(a) If any payment or distribution by the Company or any affiliate to or for the
benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any other agreement, policy, plan, program or arrangement,
including without limitation any stock option, stock appreciation right or
similar right, or the lapse or termination of any restriction on or the vesting
or exercisability of any of the foregoing (a “Payment”), would be subject to the
excise tax imposed by Code Section 4999 or to any similar tax imposed by state
or local law, or any interest or penalties with respect to such tax (such tax or
taxes, together with any such interest and penalties, being hereafter
collectively referred to as the “Excise Tax”), then the benefits payable or
provided under this Agreement (or other Payments as described above) shall be
reduced (but not in excess of the amount of the benefits payable or provided
under this Agreement) if, and only to the extent that, such reduction will allow
the Executive to receive a greater Net After Tax Amount than such Executive
would receive absent such reduction.

(b) The Accounting Firm (as defined below) will first determine the amount of
any Parachute Payments (as defined below) that are payable to the Executive. The
Accounting Firm also will determine the Net After Tax Amount attributable to the
Executive’s total Parachute Payments.

(c) The Accounting Firm will next determine the largest amount of payments that
may be made to the Executive without subjecting the Executive to the Excise Tax
(the “Capped Payments”). Thereafter, the Accounting Firm will determine the Net
After Tax Amount attributable to the Capped Payments.

(d) The Executive then will receive the total Parachute Payments or the total
Capped Payments, whichever provides the Executive with the higher Net After Tax
Amount; however, if the reductions imposed under this Section 14 are in excess
of the amount of benefits payable or provided under this Agreement, then the
total Parachute Payments will be adjusted by first reducing, on a pro rata
basis, the amount of any noncash or cash benefits under this Agreement, then
noncash or cash benefits under any other plan, agreement or arrangement, then
any cash payments under this Agreement and finally any



--------------------------------------------------------------------------------

cash payments under any other plan agreement or arrangement. The Accounting Firm
will notify the Executive and the Company if it determines that the Parachute
Payments must be reduced and will send the Executive and the Company a copy of
its detailed calculations supporting that determination.

(e) As a result of the uncertainty in the application of Code Sections 280G and
4999 at the time that the Accounting Firm makes its determinations under this
Section 14, it is possible that the Executive will have received Parachute
Payments or Capped Payments in excess of the amount that should have been paid
or distributed (“Overpayments”), or that additional Parachute Payments or Capped
Payments should be paid or distributed to the Executive (“Underpayments”). If
the Accounting Firm determines, based on either the assertion of a deficiency by
the Internal Revenue Service against the Company or the Executive, which
assertion the Accounting Firm believes has a high probability of success or
controlling precedent or substantial authority, that an Overpayment has been
made, that Overpayment may, at the Executive’s discretion, be treated for all
purposes as a loan ab initio that the Executive must repay to the Company
immediately together with interest at the applicable Federal rate under Code
Section 7872; provided, however, that no loan will be deemed to have been made
and no amount will be payable by the Executive to the Company unless, and then
only to the extent that, the deemed loan and payment would either reduce the
amount on which the Executive is subject to tax under Code Section 4999 or
generate a refund of tax imposed under Code Section 4999 and the Executive will
receive a greater Net After Tax Amount than such Executive would otherwise
receive. If the Accounting Firm determines, based upon controlling precedent or
substantial authority, that an Underpayment has occurred, the Accounting Firm
will notify the Executive and the Company of that determination and the amount
of that Underpayment will be paid to the Executive promptly by the Company after
such determination.

(f) For purposes of this Section 14, the following terms shall have their
respective meanings:

(i) “Accounting Firm” means the independent accounting firm currently engaged by
the Company, or a mutually agreed upon independent accounting firm if requested
by the Executive; and

(ii) “Net After Tax Amount” means the amount of any Parachute Payments or Capped
Payments, as applicable, net of taxes imposed under Code Sections 1, 3101
(b) and 4999 and any State or local income taxes applicable to the Executive on
the date of payment. The determination of the Net After Tax Amount shall be made
using the highest combined effective rate imposed by the foregoing taxes on
income of the same character as the Parachute Payments or Capped Payments, as
applicable, in effect on the date of payment.

(iii) “Parachute Payment” means a payment that is described in Code
Section 280G(b)(2), determined in accordance with Code Section 280G and the
regulations promulgated or proposed thereunder.



--------------------------------------------------------------------------------

(g) The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by the preceding
subsections shall be borne by the Company.

(h) The Company and the Executive shall each provide the Accounting Firm access
to and copies of any books, records and documents in the possession of the
Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by the preceding subsections. Any determination by the Accounting
Firm shall be binding upon the Company and the Executive.

15. Severability. Whenever possible each provision and term of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision or term of this Agreement shall be held to
be prohibited by or invalid under such applicable law, then such provision or
term shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating or affecting in any manner whatsoever the remainder of such
provisions or term or the remaining provisions or terms of this Agreement. If
any provision contained in Sections 5 or 8 of this Agreement shall for any
reason be held to be excessively broad or unreasonable as to time, territory, or
interest to be protected, a court is hereby empowered and requested to construe
such provision by narrowing it so as to make it reasonable and enforceable to
the extent provided under applicable law.

16. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same Agreement.

17. Headings. The headings of the Sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part hereof and shall
not affect the construction or interpretation of this Agreement.

18. Entire Agreement. This Agreement (together with all documents and
instruments referred to herein) constitutes the entire agreement, and supersedes
all other prior agreements and undertakings, both written and oral, among the
parties with respect to the subject matter hereof, including any employment or
management continuity agreement under which the Executive hereby agrees to waive
all rights and which is hereby terminated.

19. Nonqualified Deferred Compensation Omnibus Provision. It is intended that
any payment or benefit which is provided pursuant to or in connection with this
Agreement which is considered to be deferred compensation subject to
Section 409A of the Code shall be paid and provided in a manner, and at such
time, including without limitation, payment and provision of benefits only in
connection with the occurrence of a permissible payment event contained in
Section 409A of the Code (e.g., death, disability, separation from service from
the Company and its affiliates as defined for purposes of



--------------------------------------------------------------------------------

Section 409A of the Code), and in such form, as complies with the applicable
requirements of Section 409A of the Code to avoid the unfavorable tax
consequences provided therein for non-compliance. In connection with effecting
such compliance with Section 409A of the Code, the following shall apply:

(a) Neither the Executive nor the Company shall take any action to accelerate or
delay the payment of any monies and/or provision of any benefits in any matter
which would not be in compliance with Section 409A of the Code (including any
transition or grandfather rules thereunder).

(b) If the Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, any payment or provision of benefits in
connection with the Executive’s separation from service (as determined for
purposes of Section 409A of the Code) shall not be made until six months after
the Executive’s separation from service (the “409A Deferral Period”). In the
event such payments are otherwise due to be made in installments or periodically
during the 409A Deferral Period, the payments which would otherwise have been
made in the 409A Deferral Period shall be accumulated and paid in a lump sum as
soon as the 409A Deferral Period ends, and the balance of the payments shall be
made as otherwise scheduled. In the event benefits are required to be deferred,
any such benefits may be provided during the 409A Deferral Period at the
Executive’s expense, with the Executive having the right to reimbursement from
the Company as soon as the 409A Deferral Period ends, and the balance of the
benefits shall be provided as otherwise scheduled.

(c) For purposes of this Agreement, all rights to payments and benefits
hereunder shall be treated as rights to receive a series of separate payments
and benefits to the fullest extent allowed by Section 409A of the Code.

(d) For purposes of determining time of (but not entitlement to) the payment or
provision of deferred compensation under this Agreement under Section 409A of
the Code in connection with the Executive’s termination of employment,
termination of employment will be read to mean a “separation from service”
within the meaning of Section 409A of the Code where it is reasonably
anticipated that no further services would be performed after that date or that
the level of bona fide services the Executive would perform after that date
(whether as an employee or independent contractor) would permanently decrease to
no more than twenty percent (20%) of the average level of bona fide services
performed over the immediately preceding thirty-six (36) month period.

(e) For purposes of this Agreement, a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code shall be determined on the basis of the
applicable twelve-month period ending on the specified employee identification
date designated by the Company consistently for purposes of this Agreement and
similar agreements or, if no such designation is made, based on the default
rules and regulations under Section 409A(a)(2)(B)(i) of the Code.

(f) Notwithstanding any of the provisions of this Agreement, the Company shall
not be liable to the Executive if any payment or benefit which is to be



--------------------------------------------------------------------------------

provided pursuant to this Agreement and which is considered deferred
compensation subject to Section 409A of the Code otherwise fails to comply with,
or be exempt from, the requirements of Section 409A of the Code.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

NTELOS Holdings Corp.

By:  

/s/ Michael B. Moneymaker

  Michael B. Moneymaker  

Executive Vice President and Chief

Financial Officer, Treasurer and Secretary

NTELOS Inc. By:  

/s/ Michael B. Moneymaker

  Michael B. Moneymaker  

Executive Vice President and Chief

Financial Officer, Treasurer and Secretary

Executive By:  

/s/ James S. Quarforth

  James S. Quarforth



--------------------------------------------------------------------------------

EXHIBIT B

December 17, 2009

Mr. James S. Quarforth

709 Pine Avenue

Waynesboro, VA 22890

Re: NTELOS Inc. 2005 Executive Supplemental Retirement Plan

Dear Jim:

As you know, NTELOS sponsors the NTELOS Inc. 2005 Executive Supplemental
Retirement Plan (the “SERP”), of which you are a participant, to provide
retirement benefits for a select group of management or highly compensated
employees. Under the SERP, the calculation of your retirement benefit is based,
in part, on your “final pay,” which is defined as the average of your pay for
the five consecutive years of your employment during which your pay from NTELOS
(as would be reported on your Form W-2) was the highest. Based upon our
projections, and given your planned retirement early next year, the five-year
period during which your pay from NTELOS was the highest is likely to be the
five-year period ending on November 30, 2009.

As you also know, after the 2008 Team Incentive Plan (“TIP”) was paid in early
2009, NTELOS determined that a billing error with Sprint had caused its 2008
revenues and adjusted EBITDA to be overstated, which resulted in the 2008 TIP
bonuses that were paid being overstated. The executives returned to NTELOS a
portion of their 2008 TIP bonuses to repay the estimated overpayment.

NTELOS anticipates settling the billing error with Sprint shortly, which may
result in the payment to the executives of part of the 2008 TIP bonus they
previously returned. However, since any such payment would occur after
November 30, 2009, the payment could be excluded from the calculation of your
SERP benefit (considering your retirement early next year). NTELOS does not
believe that is appropriate, because the 2008 TIP bonus normally would have
already been paid and included in the SERP calculation of your final pay for the
five-year period ended November 30, 2009.

Therefore, NTELOS agrees to include any payments related to the 2008 TIP bonus
that you receive after November 30, 2009 in the calculation under the SERP of
your final pay for the five-year period ended November 30, 2009 (in lieu of when
it is actually paid).



--------------------------------------------------------------------------------

Please contact me if you have any questions. If you agree with the foregoing,
please sign and date this letter in the space below and return it to me within
30 days of the date of this letter.

 

Sincerely,

/s/ James A. Hyde

James A. Hyde

 

AGREED AND ACKNOWLEDGED:

/s/ James S. Quarforth

James S. Quarforth

December 17, 2009

Date